Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite an apparatus, a method and a system; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of tracking use of reusable materials, such as shipping pallets or shipping containers and ensuring that an allowable route for the reusable material (route from shipment location to arrival destination) has been followed.  
Using claim 6 as a representative example that is applicable to claims 1 and 7, the abstract idea is defined by the elements of:
storing allowable route information of the reuse material, the allowable route information including allowable position information indicating an allowable position included in an allowable route for movement set with respect to the reuse material; 
obtaining event information including detection position information indicating a position of the reuse material 
determining, on the basis of the allowable position information included in the allowable route information and detection position information of the reuse material included in the obtained event information route violation of a state of being deviated from the allowable route of the reuse33PATENT Atty. Dkt. No. TTEC/2333USmaterial; and 
outputting a determination result of the route violation of the reuse material 

	The claimed concept that is reflected in the claims is tracking of inventory items such as shipping pallets and determining if they are taking an allowable route to their destination while shipping goods with the pallets (or boxes, containers, etc..).  The claimed steps that define the abstract idea can be accomplished by using pen and paper to track the movement of the reusable materials.  The claimed determinations can be made manually by a person comparing information to determine a route violation.  As is known in the shipping art and referenced in the Background of the Invention on pages 1-2 , logistic operators assign identification numbers to pallets so that they can be tracked from shipment to their arrival at their destination.  This is considered to be a certain method of organizing human activities in the form of a commercial activity or business activity that is managing the inventory that a business has at their disposal.  Determining that shipped pallets, and the good contained thereon, are going to their proper destination is reciting a concept that comes from the field of logistics and tracking of goods that are being shipped.  Prior to the invention of computers the tracking of goods and their shipment to their destination was practiced by people using pen and paper.  There is a human analog to what is claimed as far as what is claimed is reciting human activity absent the recitation to using a communication device and processors, etc. (as will be addressed below).
For claim 6 the additional elements are the claimed management apparatus, the communication terminal apparatus, and a communication device.  For claim 1 the additional elements are the communication device, terminal apparatus, storage device, and processor.  Claim 7 recites a communication terminal apparatus that comprises a communication devices and processors, and a material management apparatus.  
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements noted above amount to the use of a computing device(s) with a processor and memory that is being merely used as a tool to execute the abstract idea, see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea of determining whether or not an allowable route has being followed by using generically recited computing device(s) with a processor and memory to perform steps that define the abstract idea.  The specification discloses on page 5 that the management apparatus includes “one or more general purpose computers and the like”.  The communication terminal apparatus is broadly claimed and reads on a general purpose computer as well.  The recitation to a processor, storage device, communication device, etc., are all being recited at a high level of generality and amount to a mere instruction to implement the abstract idea using computing devices connected via a network.  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claims is/are found to be directed to the abstract idea identified by the examiner.
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited additional elements noted above (management apparatus, communication terminal apparatus that comprises a communication device and a processor, etc.) to perform steps that define the abstract idea.  This does not render the claims as being eligible for same reasons that were addressed in the 2nd prong.  See MPEP 2106.05(f).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  
For claim 2, the applicant is reciting more about the same abstract idea that was found for claim 1.  The further defining of the event information, the allowable route information, and the act of determining the route violation are all elements that are part of the abstract idea noted by the examiner.  No additional elements are claimed beyond that which has already been addressed for claim 1.
For claim 3, the applicant is reciting that the route violation determination includes comparing date and time information and a predetermined reference determination time.  This is reciting more about the abstract idea of the claims. Using date and time information to determine the route violation is still something that can be done by people, including mentally.  The claimed processor is an additional element and has already been addressed for claim 1, to which applicant is referred.  The use of the processor is akin to an instruction to “apply it” with a computer, as set forth for claim 1, see MPEP 1206.05(f).
For claim 4, further defining the event information and further reciting that a result is being output that includes the claimed information, is a further embellishment of the same abstract idea that was found for claim 1.  The data used in the process and the act of outputting a result are both elements that are part of the abstract idea and do not represent additional elements.  The processor and communication device that are recited in claim 4 have been addressed already for claim 1.  The use of the processor and communication device is akin to an instruction to “apply it” with a computer, as set forth for claim 1, see MPEP 1206.05(f).
For claim 5, the claimed detection of the stagnation of the reuse material and the output of a result are elements that are further describing the abstract idea of the claims.  The determination of whether or not there is stagnation is being done by comparing dates and/or times to determine if a given reuse material (pallet, box, container) has not moved locations.  This is part of the abstract idea of the claims and can be performed by a human.  The use of the processor is akin to an instruction to “apply it” with a computer, as set forth for claim 1, see MPEP 1206.05(f).
	For claim 8, the applicant recites the additional elements of a position information detection device that detects current position with transmission of the position information by the processor.  With respect to the position detection device, this is broadly reciting the use of technology such as GPS to determine position.  The specification teaches in numerous locations that the position detection device can be a GPS device.  The applicant is broadly claiming a device that can detect position and this is exactly what GPS is used for.  The applicant is claiming the use of a device for what it is designed to do.   See MPEP 2106.05(f)(2) where it is addressed how the mere addition of a machine or device to a judicial exception, that is being used in its ordinary capacity does not amount to significantly more.  This does not provide for integration at the 2nd prong or significantly more at step 2B.  Additionally, the mere transmission of data has been held to be an insignificant extra solution activity because it is a data collection step that is sending the location data to the reuse material management apparatus so that the data processing of the claim can occur.  A data collection step such as this is not sufficient to provide for integration at the 2nd prong.  Also, MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual
Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016),
and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   For these reasons what has been claimed is not found to provide for integration at the 2nd prong and does not provide for significantly more at step 2B.
For claim 9, similar to the analysis set forth for claim 8, the applicant is reciting a reader that reads identification information so that the processor can receive the information and send it for processing.  The claimed reader is recited as performing the step of reading data.  That is what a reader does and is broadly claiming a device such as a bar code scanner.  The use of a reader to collect data so that data processing can occur does not provide for integration at the 2nd prong because it is a mere data collection step that is collecting data so that the data processing of the claim can occur.  This is an insignificant extra solution activity.  See MPEP 2106.05(g).  Additionally, in Content Extraction & Transmission v. Wells Fargo Bank (Fed. Cir. 2014), it was held that the use of a scanner device to perform a data retrieval of reading data  was not sufficient to amount to anything more than well understood, routine, and conventional activities.  The same is concluded for the pending claims for step 2B.  The act of using a reader to read information/data is a well understood activity as evidenced by the ContentExtraction decision.
For claim 10, the recitation to the input device is taken as an additional element.  This is reciting an aspect to all computing devices in the form of an input device like a keyboard or a mouse.  This is broadly reciting implementation by a generic computer and is still taken as an instruction to use a general computer to perform the steps that define the abstract idea.  This does not provide for integration or significantly more such that the claim recites eligible subject matter.  The sending of the information has been treated in the same manner as set forth for claim 8, to which applicant is referred.
Therefore, claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,6-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloekler et al. (20050247775).
For claims 1, 6, 7, Gloekler discloses a system and method of tracking reusable materials such as shipping containers (pallets) to determine if the containers are taking an allowable route to their destination.  In paragraphs 003-005 Gloekler teaches that it is known in the shipping art to attach RFID tags to reusable materials such as shipping pallets.  Disclosed is that a handheld reader can be used to read the data from the tag attached to a pallet with the obtained data being sent to a host computer for processing.  Paragraphs 011, 028, 037, and 044 are examples of paragraphs where Gloekler teaches having an RFID tracking device 8 attached to a pallet.  Th RFID device satisfies the claimed communication terminal apparatus (first communication device, first processor of claim 7).  The claimed communication device, storage device that is storing allowable route information, and processor that defines the reuse material management apparatus is satisfied by the host computer taught by Gloekler that tracking information is being sent to, as is disclosed in paragraph 005 and 059.   Paragraph 059 teaches that the tracking information (event information, position information) for the pallets can be sent to a remote tracking entity where software is used to determine if the pallet has moved outside of a predetermined location.  This is a teaching that the information from the RFID tag can be sent to a remote computer for processing to determine a deviation from an expected area.  The remote computer inherently has a communication device that allows for data communication to occur so that the tracking data can be received via a network.  Also inherent is that the remote computer has a storage device that is storing the predetermined area/route.  Paragraph 062 teaches that the tracking information for the pallet can be used to determine if the pallet has deviated from a predetermined route, where an allowable route is predetermined in advance.  Paragraph 062 teaches an embodiment that uses cellular communication and where the tracking device itself is determining if the pallet has deviated from a predetermined route.  Gloekler teaches using the event information (position information) to determine if an allowable route has been deviated from, along with an output of a result.  Notification of the result is also taught in paragraph 062.
Not specifically disclosed is that the deviation from the route is determined by the processor of the reuse management apparatus.  As stated above, Gloekler teaches that the communication terminal apparatus is determining a route violation whereas the remote computer is taught by Gloekler as determining a deviation from an area.
The examiner again notes that Gloekler teaches in paragraph 059 that remote software can be used to determine if a given pallet has left a given predetermined area.  This is a teaching of processing the event data at a host computer, as was also disclosed by Gloekler at paragraph 005.  The teaching of determining deviation an allowable route is disclosed as being performed by the tracking device attached to the pallet and not the remote computer (reuse management apparatus); however, in view of the teaching of paragraph 059, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Gloekler with the ability to determine if the predetermined route for the pallet has been deviated from by sending the information from the RFID tag to the remote host computer (the claimed reuse management apparatus) so that the data can be processed remotely as opposed to locally.  Gloekler teaches in one embodiment that the event information (position data) is sent to a remote tracking entity for processing and another embodiment where the local device attached to the pallet (RFID device) is performing the processing of the event information.  This is a teaching of remote data processing versus local data processing and one of ordinary skill in the art would have been motivated to also have the route deviation determination performed remotely by the remote tracking entity software (the reuse management apparatus).  It would have been obvious to have the remote computer (reuse management apparatus) determine if the allowable route has been violated so that remote processing of the data can occur.
For claim 2, Gloekler teaches that the event information includes position information as claimed.  This was addressed already for claim 1.  The claimed identification information that identifies the reuse material is the identification of the pallet itself, that allows for tracking to occur.  The identification of the given pallet along with the position information is used to look up the predetermined route for that pallet, so that it can be determined if the route has been deviated from.  This is taught by Gloekler and satisfies what is claimed.
For claim 3, applicant claims that a state of being deviated for a predetermined time or more has been determined.  This reads on determining that a route has been deviated from for any amount of time.  The limitation of a “predetermined time or more” is broad and includes any amount of time that the deviation of the route has been detected for.  This limitation is inherently satisfied by Gloekler.
For claim 8, Gloekler teaches that the communication terminal apparatus includes GPS, see paragraph 055.  This satisfies the claimed position information detection device that is included with the communication terminal apparatus.  The event information that includes the position information is sent via the first communication device as claimed to the reuse management apparatus (remote host computer, remote tracking entity software).
For claim 9, the applicant is reciting the use of a reader to read identification data from the pallet and so that it can be tracked.  This is not taught by Gloekler except for paragraph 005 where use of a handheld reader is disclosed as being part of the prior art.  It would have been obvious to one of ordinary skill in the art that the event information and position information can also be obtained by using a handheld scanner that reads the RFID data from the pallets.  It would have been obvious to one of ordinary skill in the art to have the communication terminal apparatus be comprised of a handheld unit that is able to read data from the pallet for tracking purposes.  This is taught by Gloekler in paragraph 005 and would have been obvious to add to the system taught by Gloekler so that handheld units can be used to interrogate the RFID tag on the pallets.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloekler et al. (20050247775) in view of Gagnon et al. (20120075139).
For claim 5, not taught by Gloekler is that a stagnation of the reuse material is determined.  This is claiming that the reuse material is stagnant and not moving location according to the guidance found in the instant specification.  
Gagnan teaches a system and method for tracking shipping containers used to ship good.  This reference is from the same field of endeavor as Gloekler and is considered to be analogous art.  In paragraph 003 it is disclosed that tracking of shipping containers is desirable so that it can be determined if the container has deviated from its expected route or if the container is taking longer than expected.  This is disclosed as being done to ensure integrity of the shipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the event information in Gloekler to determine if the reusable materials (pallets) are taking longer than expected to arrive so that any idle pallets that are not moving can be identified.  The applicant is claiming the situation where a pallet or other type of container used for shipment of goods is not moving (i.e. stagnant).  Because one is tracking the movement and location of the pallets to ensure that they arrive at their destination, it would have been obvious to use the event information (position information) to detect stagnation, as taught by Gagnan.  This would yield the predictable result of being able to identify pallets that are not moving or that are taking too long to arrive at their destination.  


Claim(s) 4, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gloekler et al. (20050247775) in view of Dearing et al. (20140374478).
For claims 4, 10, not disclosed by Gloekler is that arrival or shipment status information is part of the event information.  Not disclosed is entry of an arrival status.  Gloekler teaches tracking of goods being shipped so one of ordinary skill in the art is going to be concerned about the shipment or arrival status of goods being shipped.  
Dearing discloses a system and method for tracking containers used to ship goods, such as crates, boxes or bags, see paragraph 031.  Disclosed is that as a container goes through the supply chain, information is obtained about where the container is located so that it can be tracked.  This includes tracking of the containers to ensure they are being delivered on schedule and that the containers are in the right place, see paragraph 101.  This reference is analogous to the teaching of Gloekler as both references are directed to tracking of shipping containers used to ship goods.  Dearing teaches in paragraphs 088-089 that as the containers go through a supply chain information is captured and used that defines handling events, such as arrival at various processing facilities, arrivals at transfer points, destination arrival, etc..  Disclosed is that the handling events at various locations can be the intake or ingress of goods.  This represents an arrival status or a shipment status as is recited in claim 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Gloekler with the further ability to use handling event type information such as arrival status or shipment status information, so that arrival of the goods at their destination can be recorded.  It would have been obvious to use information about an arrival status or shipment status, as taught by Dearing, with the position information and pallet identification information in Gloekler, so that the type of event that is associated with a pallet can be defined.  This would allow users to know the shipment status of a pallet such as whether or not it has arrived at its destination.  Detecting and recording shipment of goods and arrival of goods at their destination is something that is old and well known in the art of shipping and is evidenced by Dearing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Han et al. (20150239685) discloses a system and method of tracking shipping containers that employs a smart phone to scan the containers for their ID, see paragraph 005.  
Neeld (20190044753) discloses a shipping container tracking system that can determine if a shipping container is outside of an expected route or was delivered to an incorrect destination, see paragraph 064.
	Chung et al. (20200104790) discloses a container tracking system relevant to the claimed invention.
	Daigle (20180342032) discloses tracking of pallets used for shipping goods and is considered relevant to the claimed invention.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687